Citation Nr: 1737316	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-44 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. This matter was before the Board in May 2014 and again in September 2016, when it was remanded for further development and adjudicative action.  

The Veteran testified at a hearing before a Decision Review Officer of the RO in August 2010. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for a disability rating in excess of 20 percent for service-connected lumbar strain, the most recent VA examination report of record is dated in August 2014.  Review of this VA examination report reflects that it does not include any range of motion testing on passive motion, nor does the report clarify whether the range of motion testing was conducted in both weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his thoracolumbar spine disability in accordance with Correia, supra. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all sources of treatment for his thoracolumbar spine symptoms since August of 2014.  After obtaining all necessary authorizations, attempt to obtain the records of the identified treatment and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file.

2. After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his thoracolumbar spine in order to determine the current level of severity of his lumbar strain.  The electronic claims folder must be made available to the examiner, who should indicate on the examination report that she or he has reviewed the folder in conjunction with the examination. 

a) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

b) The examiner must provide an opinion as to the severity of the Veteran's lumbar spine symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, she or he shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




